Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-4, 7, 8, 17, 24, 34, 48-50, 52, 56-58, and 66, without traverse, filed December 28, 2020 is acknowledged and has been entered.  Claims 5, 6, and 67 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-8, 17, 24, 34, 48-50, 52, 56-58, 66, and 67 are pending.  Claims 1-4, 7, 8, 17, 24, 34, 48-50, 52, 56-58, and 66 are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Copendency between the current application and the prior provisional application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the 

Drawings
3.	The drawings are objected to because the text and units of the histograms or scattergrams in Figures 1-5 and 7 are too small and indecipherable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4, 7, 8, 17, 24, 34, 48-50, 52, 56-58, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
	Claim 1, step c) lacks antecedent basis for the recitation of “of the responding immune cells.”  Perhaps, Applicant intends, “of responding immune cells.”  
Claim 1, step d) is vague and indefinite in reciting, “detectably-labeled antibodies” that bind to “at least one pathogen-specific activation marker” in step c) and “detecting a level of antibodies of the plurality of detectably-labeled antibodies bound to the at least one activation marker of the responding immune cells” because it is unclear how differential detection of each one of the responding immune cell activation markers is achieved and performed if the same or similar detectable labels are used, which is encompassed in the claimed invention.  For the same reason, it is further unclear in step f) how generating an immune cell activation signature can be achieved or performed which requires distinguishably detectable labels.
Claim 1, step e) is further ambiguous in reciting, “detecting … one or more cytokines and/or chemokines” because it fails to clearly define how the cytokines and chemokines are detected, absent recitation of antibodies and/or labels that can bind to and differentially label them for detection. 

Claim 48 is further vague and indefinite in lacking clear antecedent basis in reciting, “the T cell activation markers further comprise…” since there does not appear to be any previous recitation of specific activation markers including in claim 1 from which the instant claim depends.
Claim 49 is indefinite in reciting, “Treg”, “Tcm”, “Tem”, “Temra”, and “Tscm.” Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
 Claim 49 lacks antecedent basis for the recitation of “the T cells” since there does not appear to be any previous recitation of “T cells” including in claim 1 from which the instant claim depends.
Claim 52 lacks antecedent basis for the recitation of “the T cells” since there does not appear to be any previous recitation of “T cells” including claim 1 from which the instant claim depends.
Claim 52 is indefinite in reciting, “FoxP3”, “LFA-1” and “IL-2Rβ.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 56 is further vague and indefinite in lacking clear antecedent basis in reciting, “the one or more cytokines further comprise…” since there does not appear to be any previous recitations of specific cytokines including in claim 1 from which the instant claim depends.

Claim 56 is indefinite in reciting, “TNFα.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 7, 8, 49, 52, 50, 56-58, and 66 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Maino et al. (US 2001/0006789) or alternatively (corresponding US Patent 7,514,232- claims).
	Maino et al. teach a flow cytometric method of determining pathogen/antigen-specific immune response of activated immune cells which can simultaneously detect and measure multiple T cell subsets and multiple cytokine expression (i.e. secretion) responsive to antigen-specific activation and in the presence of antigen presenting cells (Abstract; [0007, 0031]).  The method comprises: a) providing a whole blood sample obtained from a patient (Abstract; [0007]; b) exposing (culturing) the blood sample to 
Maino et al. teach that the blood sample has a volume of less than 2 mL; and wherein immune cell activation signature determines that the sample is infected with the pathogen in a blood sample volume of less than 2 mL [0015]. The pathogen as taught 
Maino et al. teach exposing (culturing) including activating immune T cells and assaying them in the blood at a sufficient time period of about 4-24 hours (24 hours or less) ([0010]; and claims 9 and 10 of ‘232).
Maino et al. teach the immune T cells as comprising one or more of phenotypic CD4 + Tcm (central memory) cells and Tem (effector memory) cells expressing CD45RO and CD45RA ([0009, 0010, 0031, 0034, 0037, 0045]; and claim 25 of ‘232) 
Maino et al. teach using detectably-labeled antibodies that specifically bind to CD4, CD69 early cell surface activation marker, CD62 (LECAM, L Selectin: homing receptor), and CD44 (HCAM: homing cell adhesion molecule: homing receptor) on the activated immune cells ([0009, 0010, 0029, 0036, 0037, 0045]; and claim 25 of ‘232).  An elevated level of one or more cytokines and/or chemokines such as IL-2 and TNFα over a normal control (subject free of pathogen infection) provides indication that the patient is positive for the pathogen (Figure 1; Figure 2; [0039, 0040]).  The cytokines produced by the responding immune cells expressing activation markers comprise one or more of IL-1, IL-2, IL-3, IL-4, IFNγ, and TNFα ([0010, 0029, 0037, 0041]; Figure 3).
	Accordingly, the teaching of Maino et al. appears to read on Applicant’s claimed invention.

6.	Claims 1-3, 7, 8, 17, 48, 49, 52, 56-58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Foccia et al. (US 2007/0178533). 

The pathogen as taught by Foccia et al. may be any one of a SARS Coronavirus or an HIV virus ([0016, 0042, 0066-0070, 0117, 0119]; Figure 3); a bacteria (Mycobacterium pneumonia, Chlamydia pneunomiae, Treponema palladium); or a protozoa (Toxoplasma gondii) [0142, 0144, 0146, 0161, 0212].  Foccia et al. teach exposing (i.e. incubating) the blood sample to the antigenic pathogens, and activating the immune T cells at a sufficient time period and performing flow cytometric analysis within about 6-12 hours or less than 8 hours or 24 hours or less [0078, 0097].  Foccia et al. teach that the immune T cells express T lymphocyte specific antigens including one or more of CD4, CD25, CD69, CD45RA, CD45RO, and CCR7; and T cell activation markers including CCR5; wherein CD4+ Tcm cells and Tem cells express CD45RA and CD45RO [0010, 0078, 0090-0092].  An elevated level (above cut-off value] of one or more cytokine and/or chemokines such as IL-2 and TNFα over a normal control (subject free of pathogen infection) provides indication that the patient is positive for the viral (i.e. CMV) pathogen [0032].  The cytokines produced by the responding immune cells expressing activation markers comprise one or more of IL-2, IL-4, IL-10, IFNγ, and TNFα [0080, 0090].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 4, 24, and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Foccia et al. (US 2007/0178533) in view of Kumar et al. (US 2002/0148728).
	Foccia et al. is discussed supra.  Foccia differ from the instant invention in failing to teach a capillary tube having an interior sidewall coated with one or more antigens for the pathogens.
With respect to claims 24 and 34 which recite pathogenic proteins and antigens derived from protozoan parasites such as Plasmodium species or multicellular parasitic helminths such as Schistosomiasis species; Applicant admits, by way of disclosure in paragraphs [0026, 0029, 0033, 0066, 0067, 0076, 0081, 0104] that such parasites encompass obvious variations of infectious pathogens carrying antigenic epitopes that cause infectious disease and elicit an immune response.
With respect to claim 4, Kumar et al. teach calibration tubes for use in immunoassays having an interior sidewall coated with one or more antigens onto which 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the pathogenic antigens as taught by Foccia into the capillary tube of Kumar because Kumar is generic in the type of antigen that can be coated into the capillary tube onto which a test sample can be dispensed for exposure and reaction with the sample.	

8.	No claims are allowed.

Remarks
9.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Lalvani et al. (US 2016/0195529) teach a method of determining tuberculosis (TB) infection by providing a sample containing T cells, exposing the sample to TB antigens, and identifying CD4+ T cells in the sample that secrete certain cytokines and that do not secrete certain cytokines (Abstract).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 27, 202